     Case: 4:20-cv-00217-RLW Doc. #: 1 Filed: 02/06/20 Page: 1 of 6 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

BRANDON MANLOVE, Individually and as
Plaintiff ad Litem,
15828 State Road T
DeSoto, MO 63020

         Plaintiff,

v.                                                No.

UNITED STATES OF AMERICA,

Serve:

         William P. Barr, Attorney General of
         the United States
         5111 Main Justice Building
         10th St. & Constitution Ave., NW
         Washington, DC 20530

         Jeffrey B. Jensen, United States
         Attorney
         U.S. Attorney's Office                   FEDERAL TORT CLAIMS ACT
         Eastern District of Missouri
         111 South Tenth Street, 20th Floor
         St. Louis, MO 63102

         Defendant.


                                          COMPLAINT

         COMES NOW Plaintiff Brandon Manlove, by and through his attorneys of record, and

for his Complaint against defendant United States of America alleges:

         1.      Plaintiff Brandon Manlove is the surviving son of the late Charles Manlove

(hereinafter “decedent”).

         2.      Plaintiff is now and was at all times herein-mentioned a citizen of the United

States and resident of the State of Missouri.


                                                -1-
109/170267
    Case: 4:20-cv-00217-RLW Doc. #: 1 Filed: 02/06/20 Page: 2 of 6 PageID #: 2



                                     Jurisdiction and Venue

          3.    Decedent received medical care and treatment at Jefferson Barracks St. Louis

Veterans Administration Medical Center (hereinafter “VA Hospital”) located in St. Louis,

Missouri within the Eastern District of Missouri, Eastern Division.

          4.    This is a claim under the Federal Tort Claims Act (“FTCA”), pursuant to

28 U.S.C. §1346 (b) and 28 U.S.C. § 2671 et seq. for damages.

          5.    Plaintiff alleges that agents, servants, and employees of the VA Hospital, while

acting in the scope and course of their employment for the United States Government,

negligently treated decedent, causing personal injury and damages and ultimately his death, as

more fully set forth below.

          6.    On October 2, 2018, plaintiff filed a Federal Tort Claim within two years after the

claim occurred pursuant to 28 U.S.C. § 2401 (b).

          7.    On August 21, 2019, the Department of Veterans Affairs formally denied

plaintiff’s Administrative claim, and this suit is filed within six months of that denial pursuant to

28 U.S.C. § 2401 (b).

          8.    Jurisdiction of this Court is founded upon the provisions of 28 U.S.C.A. § 1346

(b) and 28 U.S.C.A. §2671 et seq.

          9.    Venue is proper in the United States District Court, Eastern District of Missouri,

pursuant to 28 U.S.C. § 1402 (b) in the cause of action accrued in this judicial district.

                                       General Allegations

          10.   Prior to February 17, 2010, defendant accepted decedent as a patient for the

purpose of providing medical care and treatment to him, including treatment related to skin

cancer.

          11.   Defendant continued to provide care and treatment to decedent related to skin
                                                -2-
109/170267
    Case: 4:20-cv-00217-RLW Doc. #: 1 Filed: 02/06/20 Page: 3 of 6 PageID #: 3



cancer through the time of his death on April 6, 2017.

         12.   On or about March 19, 2010, decedent underwent surgery by defendant for the

excision of melanoma on his right ear lobule.

         13.   Decedent returned to defendant’s facility on or about March 29, 2010, for a post-

operative visit with Dr. Eric W. Wang who informed decedent he was negative for residual

melanoma.

         14.   Decedent returned to defendant’s facility on August 21, 2015 to have lesions on

his neck examined by Dr. Jamie Mull. The lesions were biopsied showing squamous cell

carcinoma.

         15.   Decedent returned to defendant’s facility on October 2, 2015 to have a lesion on

his forehead examined by Dr. Kathleen M. Nemer. The lesion was biopsied showing atypical

squamous proliferation with instructions to follow-up in three months.

         16.   On or about May 24, 2016 Dr. Hans-Joachim Reimers ordered a PET/CT tumor

whole body imaging to assess for disease progress due to the development of new

lymphadenopathy which found melanoma throughout decedent’s body.

         17.   On or about October 24, 2016, decedent and his wife met with physicians at

defendant’s facility and were advised that defendant’s employed physicians, agents, servants and

employees discovered decedent’s current cancers were preventable; and, the surgeon who

performed the skin cancer removal on his right ear did not excise adequate margin of tissue

around the cancer which allowed for his subsequent cancers.

         18.   As a direct result of defendant’s negligence and carelessness, as more fully set

forth hereinafter, decedent suffered extensive bodily injury, pain and mental anguish prior to his

death, and as a further direct result thereof, he died on or about April 6, 2017.

         19.   At all times herein-mentioned, defendant United States of America, was acting by
                                                -3-
109/170267
    Case: 4:20-cv-00217-RLW Doc. #: 1 Filed: 02/06/20 Page: 4 of 6 PageID #: 4



and through its agents, servants, and employees, which agents, servants and employees were

acting in the scope and course of their employment with the Department of Veterans Affairs

and/or the Department of Health and Human Services, both federal agencies as defined in

28 U.S.C. § 2671.

         20.   The acts and omissions of the Department of Veterans Affairs and/or the

Department of Health and Human Services were those of its agents, servants, and employees

who were acting in the scope and course of their agency, service and employment for defendant.

                                   Count I–Wrongful Death

         21.   Plaintiff realleges and incorporates by reference as though fully set forth herein

each and every allegation contained in paragraphs 1 through 20.

         22.   The injuries and death of decedent, and resulting damages suffered by plaintiff

and the other members of the wrongful death class, as set forth herein, were the direct and

proximate result of the negligence and carelessness of defendant in the following respects, to-

wit:

               a.     Defendant negligently and carelessly failed to remove all of the melanoma

                      from decedent’s right ear lobe on March 19, 2010;

               b.     Defendant negligently and carelessly failed to discover in a timely fashion

                      that it had not removed all of the melanoma during the March 19, 2010

                      surgery;

               c.     Defendant negligently and carelessly failed to appropriately provide

                      follow-up examinations, care and treatment to decedent for his melanoma

                      following his surgery on March 19, 2010; and

               d.     Other negligent and careless acts that discovery and other evidence will

                      reveal.
                                              -4-
109/170267
    Case: 4:20-cv-00217-RLW Doc. #: 1 Filed: 02/06/20 Page: 5 of 6 PageID #: 5



         23.   As a direct result of the death of decedent as aforesaid, plaintiff and those others

entitled to recover herein have forever lost the services, society, companionship, consortium,

love, and support of decedent.

         24.   As a direct result of defendant’s negligence, decedent suffered pain, anguish, and

endured additional medical treatment prior to his death.

         WHEREFORE, for Count I of this cause of action, plaintiff prays judgment against

defendant in a fair and reasonable sum in excess of the jurisdictional amount of this Court and

for his costs herein expended.

                                   Count II–Loss of Chance

         25.   Plaintiff ad Litem realleges and incorporates by reference as though fully set forth

herein each and every allegation contained in paragraphs 1 through 20.

         26.   Plaintiff is or will be appointed Plaintiff ad Litem and is authorized to bring this

cause of action under Mo. Rev. Stat. § 537.021 (Supp. 1993).

         27.   As a direct result of the negligence and carelessness of defendant, as set forth

herein, decedent lost a substantial chance of recovery, and as such, plaintiff is entitled to

damages for said loss under Mo. Rev. Stat. §537.020 (1986).

         28.   Decedent’s lost chance of recovery and resulting damages were the direct and

proximate result of the negligence and carelessness of defendant in the following respects, to-

wit:

               a.     Defendant negligently and carelessly failed to remove all of the melanoma

                      from decedent’s right ear lobe on March 19, 2010;

               b.     Defendant negligently and carelessly failed to discover in a timely fashion

                      that it had not removed all of the melanoma during the March 19, 2010

                      surgery;
                                               -5-
109/170267
    Case: 4:20-cv-00217-RLW Doc. #: 1 Filed: 02/06/20 Page: 6 of 6 PageID #: 6



               c.     Defendant negligently and carelessly failed to appropriately provide

                      follow-up examinations, care and treatment to decedent for his melanoma

                      following his surgery on March 19, 2010; and

               d.     Other negligent and careless acts that discovery and other evidence will

                      reveal.

         WHEREFORE, for Count II of his cause of action, Plaintiff ad Litem Brandon Manlove

prays judgment against defendant in a fair and reasonable sum in excess of the jurisdictional

amount of this Court and for his costs herein expended.


                                                    Respectfully submitted,
Date: February 6, 2020
                                                    /s/ Thomas K. Neill
                                                       Thomas K. Neill              #51959MO
                                                       GRAY, RITTER & GRAHAM, P.C.
                                                       Attorneys for Plaintiffs
                                                       701 Market Street, Suite 800
                                                       St. Louis, MO 63101-1826
                                                       (314) 241-5620; fax: (314) 241-4140
                                                       tneill@grgpc.com




                                              -6-
109/170267
